            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 62 MR WCM

FEDERATED MUTUAL
INSURANCE COMPANY                            )
                                             )
            Plaintiff,                       )
v.                                           )               ORDER
                                             )
THUNDER CONTRACTING, INC.,                   )
PHIL FERGUSON, and                           )
CAMALA FERGUSON                              )
                                             )
            Defendants.                      )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 5) filed by William S. Durr. The Motion indicates that

Mr. Durr, a member in good standing of the Bar of this Court, is local counsel

for Plaintiff Federated Mutual Insurance Company and that he seeks the

admission of David H. Gregerson, who the Motion represents as being a

member in good standing of the Bar of Minnesota.

      It further appears that the requisite admission fee has been paid.

Accordingly, the Court GRANTS the Motion (Doc. 5) and ADMITS David

H. Gregerson to practice pro hac vice before the Court in this matter

while associated with local counsel.
                                  Signed: March 10, 2020
